Defendant contends that his guilty plea should be vacated because he was not informed of any of his constitutional rights under Boykin v Alabama (395 US 238 [1969]). The only ques*574tion that the judge asked was whether “anybody force[d] [him] to plead guilty.” While it has been held that no “uniform mandatory catechism” is required at a plea (People v Nixon, 21 NY2d 338, 353 [1967], cert denied 393 US 1067 [1969]; People v Tyrell, 22 NY3d 359 [2013]), the court’s failure to inform defendant of any of his Boykin rights is an error of constitutional dimension mandating reversal (id. at *5).
We note that defendant fulfilled the conditions of his sentence. Concur — Mazzarelli, J.P., Andrias, Freedman and Gische, JJ.